DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	Claims 1 and 3 are objected to because of the following informalities:  
        A) 	Applicant recites “The method” in claim 1 line 1.  It appears as if applicant may have intended to recite “A method” to provide proper antecedent basis since a method was never previously recited. 
        B)    Applicant recites “said male profile member at least one flange wherein” in claim 3 line 2.  The recited phrase appears to be incomplete. It appears as if applicant may have intended to recite “said male profile member has at least one flange; wherein”, or similar language. 
	

  Appropriate correction is required.


Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
      A) Applicant recites “said threads” in claim 1 line 8. The structure applicant is intended to refer to is unclear. In addition, the recited phrase lacks proper antecedent basis since “threads” were never previously recited.

      B) Applicant recites “the engaged position” in claim 1 line 10. The engaged position applicant is intending to describe is unclear. In addition, the recited phrase lacks proper antecedent basis since “an engaged position” was never previously recited.    It is unclear whether applicant is intended to describe the step of “while engaging said connecting member with said male profile member, recited in claim 1 line 4, the step of “releasing said at least two segments to allow engagement with said male profile member” recited in claim 1 line 5, the step of “moving said at least two segments axially of said male profile member to allow said female profile of said at least two segments to engage said male profile member” recited in claim 1 lines 6-7 or the step of “causing said thread of said at least two segments to engage said male profile member” recited in claim 1 lines 8.  
        C) Claims 2-3 are rejected as result of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



6.	Claims 1-3 are rejected, as best understood in view of the above 112 rejection,  under 35 U.S.C. 102(a)(1) as being anticipated  by Pallini Jr. (US 5,522,681). 

7.    Regarding to Claim 1, Pallini Jr. teaches the method of connecting a connecting member (17) to a male profile member (95), comprising: providing at least two segments (an upper and lower portion of 25) with a female profile [as can be seen from Figure 5 in Pallini Jr]; holding said at least two segments (an upper and lower portion of 25) out of engagement from said male profile member (95) while engaging said connecting member (17) with said male profile member (95) [as described in column 2 lines 44-65, as well as can be seen from Figure 4 in Pallini Jr. Note that the segments are held in a retracted position via ring 41 and fingers 47];    releasing said at least two segments (an upper and lower portion of 25) to allow engagement with said male profile member (95) [as can be seen from Figure 5 in Pallini Jr. Note that the rotation of drive ring 37 and cam ring 29 will cause 

8.    Regarding to Claim 2, Pallini Jr. teaches the method of Claim l wherein said female profile of said at least two segments (an upper and lower portion of 25) and said male profile member (95) are threaded and adapted to mate to create a seal [as can be seen from Figure 1 in Pallini Jr.].

9.    Regarding to Claim 3, Pallini Jr. teaches the method of Claim 1 wherein said female profile of said at least two segments (an upper and lower portion of 25) has at least one groove (27) and said male profile member at least one flange (97) wherein said at least one groove (27) and said at least one flange (97) are adapted to mate to create a seal [as can be seen from Figures 4-6 in Pallini Jr.].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in 

/NIRVANA DEONAUTH/           Examiner, Art Unit 3726